Citation Nr: 1046179	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-13 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to increased evaluations for bilateral hearing loss, 
evaluated as zero percent disabling for the period of February 
14, 2007, to September 13, 2010, and as 10 percent disabling for 
the period of September 14, 2010, to the present.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1954 to December 
1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 RO decision, which granted a claim 
for service connection for bilateral sensorineural hearing loss 
and assigned a noncompensable evaluation, effective February 14, 
2007.

The Board notes that this issue was remanded by the Board for 
further development in August 2010.  In October 2010, the RO 
increased the evaluation assigned to the Veteran's service-
connected bilateral hearing loss to 10 percent, effective 
September 14, 2010.  Since the RO did not permanently assign the 
maximum disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement as to 
an RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In July 2010, a video conference hearing was held before the 
undersigned Veterans Law Judge at the Chicago, Illinois RO.  A 
transcript of that proceeding has been associated with the claims 
folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period of February 14, 2007, to September 13, 2010, 
the Veteran's hearing loss disability is manifested by no more 
than Level 1 hearing acuity bilaterally.

2.  For the period of September 14, 2010, to the present, the 
Veteran's hearing loss disability is manifested by no more than a 
Level IV hearing acuity for the right ear and a Level V hearing 
acuity for the left ear.


CONCLUSIONS OF LAW

1.  For the period of February 14, 2007, to September 13, 2010, 
the criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.85, 4.86 (2010).

2.  For the period of September 14, 2010, to the present, the 
criteria for an evaluation in excess of 10 percent for bilateral 
hearing loss have not been met.  See 38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

VCAA letters dated in March 2007 and June 2007 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 
at 187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the claim.  
These letters informed him that additional information or 
evidence was needed to support his claim, and asked him to send 
the information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, these letters described how appropriate disability 
ratings and effective dates were assigned. 

Additionally, for initial rating claims or claims for an earlier 
effective date, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement (NOD) with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  As such, the Board 
finds that all available records identified by the Veteran as 
relating to this claim have been obtained, to the extent 
possible.  The record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with an examination for his hearing 
loss claim most recently in September 2010.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected hearing 
loss since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2010).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  The 
Board notes that the examiner who conducted the September 2010 VA 
examination indicated that there were no medical records for 
review in the claims file.  The claims file does contain a 
February 2007 VA audiological consultation and an October 2009 
private medical record.  However, the Board notes that the 
October 2009 private medical record does not contain audiological 
test results, and the September 2010 VA examiner noted that she 
reviewed the February 2007 VA audiological consultation.  
Moreover, as the purpose of this examination is to evaluate the 
current severity of the Veteran's bilateral hearing loss, and it 
appears that the examiner did review the claims file and 
conducted the appropriate diagnostic studies, her failure to note 
the October 2009 private medical record or the February 2007 VA 
audiological consultation of record in the file has no effect on 
the Board's ability to rate the Veteran's service-connected 
hearing loss.  As such, the Board finds that the examination in 
this case is adequate upon which to base a decision with regard 
to this claim.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran's service-connected bilateral hearing loss is 
assigned a noncompensable disability rating for the period of 
February 14, 2007, to September 13, 2010.  His service-connected 
bilateral hearing loss is assigned a 10 percent disability rating 
for the period of September 14, 2010, to the present.  The 
Veteran seeks higher ratings.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability of service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  See 38 
C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 
(puretone threshold of 55 decibels or more at 1000, 2000, 3000, 
and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz).  

Most recently, the Veteran underwent a VA audiological 
examination on September 14, 2010.  This audiological summary 
report of examination for organic hearing loss reflected puretone 
thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
35
45
60
65
LEFT
35
40
60
65
The average decibel loss was 51.25 for the right ear and 50 for 
the left ear.  Speech recognition ability was 76 percent in the 
right ear and 74 percent in the left ear.  This examination 
report specifically indicated that speech recognition scores were 
obtained using the Maryland CNC test.  According to Table VI of 
38 C.F.R. § 4.85, this examination results in the assignment of a 
hearing acuity of Level IV for the right ear and a Level V for 
the left ear.  This warrants a 10 percent rating.  

The claims file also contains a VA audiological report from 
February 7, 2007.  This audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
25
30
45
45
LEFT
20
30
50
50
The average decibel loss was 36.25 for the right ear and 37.5 for 
the left ear.  Speech recognition ability was 96 bilaterally.  
This examination report specifically indicated that speech 
recognition scores were obtained using the Maryland CNC test.  
According to Table VI of 38 C.F.R. § 4.85, this examination 
results in the assignment of a hearing acuity of Level I 
bilaterally.  This warrants a 0 percent rating.

The Board acknowledges that the Veteran reported in his November 
2008 notice of disagreement (NOD) that he was informed by the 
examiner at the February 2007 VA audiological consultation that 
he was suffering from a 15 percent bilateral hearing loss.  The 
Board recognizes that the February 2007 VA audiological 
consultation report reflected that word recognition scores were 
good in both ears (84 percent) at 55 decibels using NU6 word 
list.  However, the Maryland CNC speech recognition test at this 
examination reflected scores of 96 percent bilaterally.  As noted 
above, the basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing acuity 
as measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  As such, the 
Board must evaluate the Veteran's hearing loss disability using 
the Maryland CNC test results, not the NU6 word list test 
results.   

The claims file also contains an October 2009 private medical 
record from Sonus USA Inc.  However, it appears that audiological 
testing was not able to be conducted at this time.  It was noted 
in this report that a complete diagnostic examination was 
suggested. 

In summary, upon review of all relevant medical evidence of 
record, the Board finds that, based on the February 2007 and 
September 2010 VA audiological test results, the medical evidence 
of record reflects that the Veteran's hearing loss meets the 
criteria for a noncompensable rating for the period of February 
14, 2007, to September 13, 2010, and the criteria for a10 percent 
rating for the period of September 14, 2010, to the present.  As 
such, increased ratings are not warranted.  

While the Board notes the difficulties the Veteran experiences as 
a result of his disability, his claim primarily hinges on a 
mechanical application of specifically defined regulatory 
standards.  The Board is bound by the very precise nature of the 
laws governing evaluations of hearing loss disability.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath, 1 Vet. App. 589.  The Board notes the 
Veteran's assertions that he has difficulty hearing people, 
understanding conversations with background noise, hearing the 
television, and speaking on the telephone. 

In this regard, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 64 
Fed. Reg. 25,200 (May 11, 1999).   In forming these revisions, VA 
sought the assistance of the Veteran's Health Administration 
(VHA) in developing criteria that contemplated situations in 
which a Veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these Veterans experienced or that was 
otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA had 
found through clinical studies of Veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  Id.  The decibel 
threshold requirements for application of Table VIA were based on 
the findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life industrial 
setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the 
Board finds that functional impairment due to hearing loss that 
is compounded by background or environmental noise is a 
disability picture that is considered in the current schedular 
rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal 
conversations with background noise is a factor contemplated in 
the regulations and rating criteria as defined.  Accordingly, the 
Board determines that the Veteran's complaints of hearing 
difficulty have been considered under the numerical criteria set 
forth in the rating schedule.  Thus, the Board determines that 
the schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995). 

Further, the rating assigned to the Veteran's service-connected 
bilateral hearing loss is based on application of the schedule of 
ratings which takes into account the average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
As such, any further discussion of a claim for a total rating 
based on individual unemployability is not necessary.  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for increased evaluations for 
bilateral hearing loss, evaluated as zero percent disabling for 
the period of February 14, 2007, to September 13, 2010, and as 10 
percent disabling for the period of September 14, 2010, to the 
present.  The benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application as there is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings has been considered and applied appropriately.  See 
Fenderson, supra.


ORDER

Entitlement to increased evaluations for bilateral hearing loss, 
evaluated as zero percent disabling for the period of February 
14, 2007, to September 13, 2010, and as 10 percent disabling for 
the period of September 14, 2010, to the present is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


